DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

QUAYLE ACTION
This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0018], “convex face 54” should be changed to, --convex face 44--.

Claim Objections
Claims 1 is objected to because of the following informalities:  claim 1 recites for the abutment portion e.g., 76 to be operated to move the engagement element 80 in the channel 165 to extend the front edge 84 from the upper opening 163 of the box 16, which is improper for not being complete. As disclosed and described, the button when operated, e.g., pressed down from a rest position, will cause the edge to retract within the opening, i.e., it does not extend the front edge. And when the button is operated, e.g., released to cause the front edge to extend back to rest position, it extends into the opening and not from it. Applicant may wish to amend by adding “wherein the button is [0032] of the instant application.

    PNG
    media_image1.png
    79
    130
    media_image1.png
    Greyscale
Claim 6 is objected to, because the single pawl 40 disclosed in the instant application, is better defined by reciting “formed with two portions of teeth” instead of two groups of teeth, the latter of which is a better description of single pawls two separate groups of teeth, e.g., per cited reference Yang.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a wrench having a button comprising an abutment portion and a switch comprising an arched portion around the button, wherein the switch is operable to rotate the button by the abutment portion, together in combination with the rest of the limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Kao et al., Yang, Lee and Chen are cited to show related inventions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
September 8, 2021						Primary Examiner, Art Unit 3723